PER CURIAM.
David A. James and Jennifer James (Appellants) appeal the trial court's judgment granting summary judgment in favor of State Farm Mutual Automobile Insurance Company (State Farm). Appellants' sole point on appeal claims the trial court erred in granting summary judgment in favor of State Farm because Jennifer James was an insured for purposes of coverage under State Farm's motor vehicle liability insurance policy. We affirm.
An extended opinion would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order pursuant to Rule 84.16(b).